DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.

The following evidence is provided to establish public sale and/or availability of the invention: 
F150forum.com (of record, retrieved from www.f150forum.com/f118/rear-under-seat-storage-355784/ on 7 April 2022, hereinafter “F150”): an internet forum post from 24 August 2016, showing the top cover of a “power inverter” mounted under a seat in a Ford F150 vehicle; and
ebay.com (of record, retrieved from www.ebay.com/itm/255358768911, hereinafter “ebay”), documenting the same OEM “power inverter” component from a 2015 Ford F150 vehicle. 

Claim 12: F150 and ebay demonstrate the public availability of an inverter assembly for a vehicle comprising: 
an inverter having a housing (inverter including the metal housing shown in the below figures) configured to be fixed to the floor of a vehicle interior at a location underneath a vehicle seat (see the annotated F150 figure below); and 
an inverter cover (the top cover with the “power inverter” inscription and/or a combination of the top and bottom plastic case) detachably attached to the inverter housing (via the bolts shown), the inverter cover being defined by a top wall (with “power inverter” inscription), a front wall, a rear wall, and a pair of peripheral side walls that connect the front and rear walls, the front, rear and side walls together define an opening of the inverter cover for receiving the inverter therethough into an storage compartment of the inverter cover (see the annotated figure below, showing both the top and bottom cover, which include front, a short rear wall, and side walls defining an opening of the inverter cover for receiving the inverter itself).


    PNG
    media_image1.png
    1002
    807
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    710
    857
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    695
    818
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    689
    818
    media_image4.png
    Greyscale


Claim 14: : F150 and ebay show wherein the inverter cover is detachably clipped to the bracket of the inverter by a plurality of fasteners (a.): the bolts shown above; or b.) the clips fastening the top cover via the slots in the bottom case).
Claim 15: F150 and ebay show wherein the inverter housing is mounted to the floor of the vehicle via a bracket of the inverter housing (this limitation may be interpreted two different ways in relation to what has been established as publicly available: a.) the side of the metal housing itself may be the “bracket”, bolted to the bottom plastic case, which is bolted to the floor as shown above; or b.) the bottom case may alternatively be considered a part of the “inverter housing”, as it is bolted directly thereto, this bottom case being bolted to the floor as shown by the F150 reference).
Claim 16: F150 and ebay show wherein the inverter cover is detachably attached to the bracket of the inverter (under a.), the cover includes the bottom part of the plastic case, which is detachable attached to the metal bracket of the inverter housing via bolts; or b.) the top plastic cover is detachably attached to the bottom part of the cover via clips and slots).
Claim 17: F150 and ebay shows wherein the inverter cover is detachably clipped to the bracket of the inverter by a plurality of fasteners (clips on the top cover, which are clipped to the “bracket”, i.e. the bottom part of the plastic cover shown in the figures above).
Claim 18: F150 and ebay show wherein the top, front, rear and side walls of the inverter cover are formed as a one-piece member (i.e. the top part of the cover, which is formed from a single piece of plastic; see the Figures above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over F150 and ebay.


Claim 1: F150 and ebay demonstrate the public availability of a vehicle (a F150 vehicle available in 2016) comprising: 
a vehicle body (shown in the Figure of F150 inserted below, the interior of a vehicle also shown in the ebay figure inserted below) defining a vehicle interior (see the below figures); 
a vehicle seat disposed on a floor of the vehicle interior (above the “power inverter” of the F150 figure); 
an inverter having a housing fixed to the floor of the vehicle interior at a location underneath the vehicle seat (shown as fixed to underneath the seat in the F150 Figure; see also the ebay Figure, which shows the power inverter cover off, with the inverter housing bolted to the plastic cover, which is bolted to the floor underneath the vehicle seat); and an inverter cover detachably attached to the inverter housing (the “inverter cover” can be interpreted two different ways: either the plastic case in general, i.e. the bottom and top of the cover shown in the ebay figure or merely the top cover with the “power inverter” inscription).

F150 and ebay establish the public availability of claims 1 and 12 before the effective filing date of the application, as discussed in greater detail above. However, while F150 and ebay demonstrate that vents were provided on the publicly available inverter assembly (see annotated figures above), wherein the top, front, rear and side walls of the inverter cover each include vents is not shown as publicly available. However, it has previously been held that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B. Since the duplication of vents (shown in the bottom part of the plastic case of F150 and ebay) would provide the same result of the existing vent structures (increased air flow for cooling), the results would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have duplicated the vent structures on the bottom part of the publicly available inverter case in order to have achieved the predictable result of increased air flow to the inverter component.


Claim 2: see discussion of claim 12 above, where the above annotated figure showing the top cover, which includes top, front, a short rear wall, and side walls defining an opening of the inverter cover.
Claim 3: see the discussion of claim 1 above, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have duplicated the vent structures on the bottom part of the publicly available inverter case in order to have achieved the predictable result of increased air flow to the inverter component.
Claim 4: F150 and ebay show the inverter cover is detachably attached to the inverter by a plurality of fasteners (either the slot/clip fasteners annotated above or the bolt connecting the inverter directly to the bottom part of the cover).
Claims 5: F150 and ebay shows the publicly available vehicle discussed above with regard to claim 1, and wherein the inverter housing is mounted to the floor of the vehicle via a bracket of the inverter housing (this limitation may be interpreted two different ways in relation to what has been established as publicly available: a.) the side of the metal housing itself may be the “bracket”, bolted to the bottom plastic case, which is bolted to the floor as shown above; or b.) the bottom case may alternatively be considered a part of the “inverter housing”, as it is bolted directly thereto, this bottom case being bolted to the floor as shown by the F150 reference). While F150 and ebay does not clearly show the bracket being “directly mounted to the floor of the vehicle” (i.e. the figure of F150 does not clearly show if there is any component between the inverter “bracket” and the floor), ebay, which shows the design of the inverter housing, discloses holes suitable for bolting (labeled “bolted to floor” in the above figures). One of ordinary skill in the art would have clearly recognized the holes in the bottom of the inverter bracket shown above as suitable for directly bolting to the floor, as arranged in the figure of F150. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the holes of the publicly available inverter housing bracket to bolt directly to the floor of the vehicle as shown in F150 as a suitable means for securing the bracket to the floor of the vehicle.
Claims 6: F150 and ebay show wherein the inverter cover is detachably attached to the bracket of the inverter (under a.), the cover includes the bottom part of the plastic case, which is detachable attached to the metal bracket of the inverter housing via bolts; or b.) the top plastic cover is detachably attached to the bottom part of the cover via clips and slots).
Claim 7: F150 and ebay show wherein the inverter cover is detachably clipped to the bracket of the inverter by a plurality of fasteners (a.): the bolts shown above; or b.) the clips fastening the top cover via the slots in the bottom case). 
Claim 8: F150 and ebay show wherein the side walls of the inverter cover include a plurality of attachment structures for detachably connecting the inverter cover to the inverter (e.g. in interpretation b.) provided above, the slots of the top cover are the “attachment structures” for detachably connecting the inverter cover, i.e. top part, to the inverter, i.e. including the bottom plastic case).
Claim 9: F150 and ebay show a plurality of fasteners, each of the fasteners secured to one of the attachment structures and are received by a receiving opening of the inverter (e.g. the clips on the top part of the cover, which are secured to the slot “attachment structures” in the bottom part of the case).
Claim 10: F150 and ebay show wherein the top, front, rear and side walls of the inverter cover are formed as a one-piece member (i.e. the top part of the cover, which is formed from a single piece of plastic; see the Figures above).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over F150 and ebay in view of Azuma et al. (JP 2004-027098 A, of record).

F150 and ebay demonstrate that the inverter assembly of claims 1 and 12 was publicly available before the effective filing date of the application, as demonstrated above. However, while F150 and ebay appear to show a plastic case (see Figures above), it is not explicitly clear that the cover is polypropylene, as required by the claims. Azuma discloses that polypropylene is a substance frequently used as an insulator for electric and electronic parts in automobiles (see [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the plastic cover/case of F150 and ebay as polypropylene as a suitable, insulating material for such a cover/case.

Response to Arguments
In light of the amendment filed 12 July 2022, the previous objection to claims 11 and 19 and the rejection of claim 1 over Tsumrua et al. has been withdrawn.
Applicant's arguments filed 12 July 2022 with respect to the rejection based on public use or sale or other public availability have been fully considered but they are not persuasive.
Applicant argues, “Action has provided nothing but pure conjecture that the cover illustrated in Ebay's sale is the same as the F150 cover of the 2016 chat thread. The Office Action fails to provide any evidence that the multiple views of the Ebay cover would be the same features as the F150 cover considering that there is only a single top view of the F150 cover shown in the 2016 chat thread. Products are subject to updating and reconfiguration year over year. As there is only a single photograph of the top of the F150 cover, the Office Action has presented no evidence as to the sides and the interior of the F150 cover. The Ebay cover fails to compensate for the deficiencies of the F150 cover as there is no evidence to suggest that the Ford did not change or update its cover between 2016 and 2022.”
However, it is noted that the ebay listing describes the Power Inverter as being manufactured between 2015-2020, including the year of the F150 posting, which discloses the particular configuration of the inverter being “having a housing fixed to the floor of the vehicle interior at a location underneath the vehicle seat”. Further, the ebay listing specifically states that the power inverter assembly originated from a  2015 Ford F-150 (see pg.3 of the ebay reference provided in the prior office action). Therefore, the examiner respectfully disagrees that there is no evidence presented as to the sides and the interior of the F150 cover was on sale or publicly available as of the effective filing date. 
Finally, in order to reinforce support for public sale and/or availability, Applicant is directed to ebay2 (“https://www.ebay.com/itm/304274452289”, retrieved on 19 July 2022), which shows an identical power inverter housing. In Figure 4, a serial number sticker indicates a manufacturing date of 10 February 2016. North Park Lincoln (“https://parts.nplincoln.com/p/Ford_2016_F-150/CONVERTER-ASSEMBLY---VOLTAGE-Power-Inverter/75155636/JL3Z19G317BB.html”, retrieved 19 July 2022) further shows the same power inverter housing for a 2016 F150. Therefore, it is the opinion of the examiner that the evidence presented clearly demonstrates that the recited inverter housing provided underneath a seat of a vehicle was publicly available as of the effective filing date of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849